Citation Nr: 1133075	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  04-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to an effective date prior to March 4, 2004, for the grant of service connection and compensation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from July 2002 (hearing loss, tinnitus, low back) and July 2009 (earlier effective date) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, and the Appeals Management Center (AMC) in Washington, DC. 

The Veteran testified before a Decision Review Officer (DRO) in November 2005, and the undersigned Veterans Law Judge in January 2008.  Transcripts of the hearings are of records.  The Board parenthetically notes that the Veteran requested a BVA Travel Board Hearing in his February 2011 substantive appeal, pertaining to his earlier effective date claim.  However, in a June 2011 statement, the Veteran through his representative withdrew his additional hearing request.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).  

The issue of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This case was initially before the Board in June 2008, when a service connection claim for hepatitis C was denied.  Moreover, the Board decision dismissed a claim for an increased rating for the Veteran's service-connected diabetes mellitus, and granted an earlier effective date for the grant of service connection for type II diabetes mellitus.  Service connection claims for PTSD, bilateral hearing loss, tinnitus and a lumbar spine disorder were remanded at that time.  

In July 2009, the AMC in Washington, DC granted service connection for PTSD (30 percent from March 4, 2004).  The Veteran has timely perfected an appeal as to the effective date assigned.  Most recently, in October 2009, the Board remanded the issues on appeal.  The RO issued a supplemental statement of the case in December 2010 and the appeal is once again before the Board.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The RO received an informal claim for PTSD on May 29, 2001; and, a formal VA Form 21-526 was filed within one year of that date. 


CONCLUSION OF LAW

The criteria for an effective date of May 29, 2001, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2010).



(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's earlier effective date claim arises from his disagreement with the initial effective date assigned following a grant of compensation benefits.  Courts have held that once a claim for benefits is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.



VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained Social Security Administration (SSA) records.  Moreover, the Board notes that although the Veteran's service connection claims are being remanded to obtain VA treatment records post-2005, procurement of those records is irrelevant to his earlier effective date claim.  The records post-2005 would not provide any evidence to support an earlier effective date based on entitlement, as they would be dated after his current effective date of March 4, 2004.  Moreover, an attempt to obtain a 1999 X-ray report pertaining to his back is of no relevance to his earlier effective date for PTSD.

The Board notes that the Veteran has additionally submitted private treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his earlier effective date that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a Remand to obtain any additional records, with respect to this particular claim, is not required. 

The Board parenthetically notes that the Veteran's service treatment records have been deemed missing.  However, they are not pertinent to his earlier effective date. 

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date for the Grant of Service Connection for PTSD

The Veteran seeks an effective date prior to March 4, 2004, for the grant of service connection for PTSD.  He contends that the effective date should be taken back to the date of his informal claim in May 2001.  

By way of history, the RO granted service connection for PTSD in a July 2009 rating decision.  A 30 percent evaluation was assigned.  The RO assigned an effective date of March 4, 2004, which it stated was the date entitlement arose.  Having carefully considered the claim in light of the record and the applicable law, it is clear that an effective date of May 29, 2001, is warranted.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof. 38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3. 400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining 'disability compensation' as basic entitlement for a Veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3. 400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).  The mere presence of medical evidence of a disability does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

The U. S. Court of Appeals for Veterans Claims (Court) has held that the date of the filing of a claim is controlling in effective-date determinations.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999).  The Court also found that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  However, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  See also Brannon v. West, 12 Vet. App. 32, 135 (1998).

The Veteran was discharged from service in June 1969.  The Veteran did not apply for service connection for any disability directly after his separation from service.  Nor is there any indication the Veteran submitted an application for PTSD, within one year of his June 1969 separation from service.  He does not contend otherwise.  Therefore, an effective date of the date of discharge is not warranted.

As the claim was not received within a year after separation from service, it is the date of the receipt of the claim or the date entitlement arose which controls.  In this case, the Veteran filed an informal claim for PTSD, which was received by the RO on May 29, 2001.  He filed a formal claim for PTSD in April 2002.  The fact that a diagnosis of PTSD was not established until the receipt of a March 4, 2004 private psychiatric report, or that this report was also the first evidence linking a diagnosis of PTSD to in-service stressors, is non-determinative.  Again, the Court has clearly held that the effective date for service connection is based on the date that the application is received not the date of the earlier medical evidence showing a diagnosis or nexus.

An effective date earlier than May 29, 2001, for the grant of service connection for PTSD is not warranted, however.  There is no evidence that the Veteran filed an informal or formal claim for service connection for PTSD prior to May 29, 2001.  The Veteran offers no argument to the contrary.  Rather, the record contains numerous statements from the Veteran wherein he reports filing his original claim in 2001.

ORDER

An effective date prior to March 4, 2004, for the grant of service connection and compensation for PTSD is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Veteran indicated at his January 2008 BVA hearing that he continued to be treated at the Gainesville VA Medical Center.  See BVA Hearing Transcript (T.) at 19-21.  VA treatment records in the file are only current through March 2005.  Moreover, the Board notes that the November 2010 VA addendum opinion regarding the Veteran's VA spine examination referenced a May 1999 X-ray.  A copy of this record has not been located in the claims file. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records following March 2005, and a copy of the May 1999 X-ray referenced in the November 2010 VA addendum opinion.

Finally, during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. In the present appeal, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or an effective date.  As those questions are involved in the present appeal, proper notice, that includes an explanation as to the type of evidence that is needed to establish a disability rating and an effective date should be sent to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his bilateral hearing loss, tinnitus, and low back.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  Regardless of whether or not the Veteran responds the AMC/RO must obtain any outstanding pertinent VA treatment records since March 2005 and a copy of the May 1999 X-ray referenced in the Veteran's November 2010 VA addendum opinion.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Send the Veteran a corrective VCAA notice that includes an explanation as to the information or evidence needed to establish a disability rating and an effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


